Fish, O. J.
1. Under tlie pleadings and evidence in this case, there was no abuse of discretion in granting an ad interim injunction until the final hearing of the case.
2. The petition having prayed both for an ad interim injunction and for a decree perpetually enjoining the defendants, and the decree rendered on the interlocutory hearing having, adjudged “that the injunction prayed for be granted,” and that the defendants be enjoined, and exception being taken on the ground that this amounted to a final injunction, which the presiding judge could not grant on a preliminary hearing, direction is given that the decree be so amended as to show that it is not a perpetual injunction, but one to continue in force until the final hearing of the case.

Judgment affirmed, with direction.


All the Justices concur.